Citation Nr: 1004460	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-30 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
hypertension. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel







INTRODUCTION

The Veteran had active military service from October 1977 to 
December 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In pertinent part of the 
June 2005      decision, the RO denied an increased 
(compensable) rating for hypertension.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  For the entire period of increased rating claim from 
November 13, 2003, the Veteran's hypertension is shown to 
more closely approximate that of a history of elevated 
diastolic blood pressure of predominately 100 or more with 
the use of continuous medication for control.

3.  At no time during the pendency of the increased rating 
appeal has the Veteran's hypertension been manifested by 
diastolic pressure that more nearly approximates 
predominantly 110 or more, or systolic pressure 
predominantly 200 or more.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for the assignment of an increased rating of 10 
percent for the service-connected hypertension are met 
beginning on November 13, 2003.  38 U.S.C.A. §§ 1155, 5103, 
5103A , 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, 
Diagnostic Code 7101 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
The Veteran should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide.  

Here, legally adequate notice was provided to the Veteran in 
a June 2006 correspondence.  This letter detailed the 
elements of a claim for an increased (compensable) rating, 
described the evidence and information necessary to 
substantiate the increased rating claim, and set forth the 
respective responsibilities of VA and the Veteran in 
obtaining such evidence.  

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds 
that all necessary development has been accomplished with 
respect to the issue decided here.  VA has obtained service 
treatment records and VA treatment records.  VA also 
afforded the Veteran a VA compensation examination in March 
2005.  

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional outstanding evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.   

The Board notes that in statements in November 2004, 
December 2004, September 2005, and September 2007 the 
Veteran stated he only wanted a 10 percent disability rating 
for his hypertension.  Therefore, considering the duties 
imposed by VCAA and its implementing regulations, and given 
that the action taken hereinbelow is fully favorable to the 
Veteran, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

Increased Rating for Hypertension

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the Veteran.  See 
38 C.F.R. §§ 3.102, 4.3.  When the requirements for a 
compensable rating of a Diagnostic Code are not shown, a 0 
percent rating is  assigned.  38 C.F.R. § 4.31 (2009).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

By way of history, the Veteran was granted service 
connection and a noncompensable (0 percent) rating for 
hypertension by an August 2003 rating decision under 38 
C.F.R. § 4.104, Diagnostic Code 7101.  The Veteran then 
filed a Notice of Disagreement (NOD) in January 2004 and 
after the issuance of the August 2004 Statement of the Case 
(SOC) the Veteran did not file a timely Substantive Appeal.  
Therefore, the August 2003 initial rating decision became 
final. 

On November 12, 2004, the Veteran filed the current claim 
for increased (compensable) rating for hypertension.  The RO 
then issued the June 2005 rating decision that in part 
denied an increased (compensable) rating for hypertension.  
The Veteran then filed a NOD in September 2005 and during 
the pendency of the appeal the RO issued a September 2006 
rating decision that continued the noncompensable rating.  
The Board notes that the August 2007 SOC lists the September 
2006 rating decision as the rating decision on appeal; 
however, the Board finds that the September 2006 rating 
decision continued the June 2005 rating decision that was 
already on appeal.  The date of receipt of the increased 
claim on appeal is November 12, 2004.  

Because the date of receipt of the increased claim on appeal 
is November 12, 2004, the Board has considered the one year 
period prior to receipt of increased rating claim to 
determine whether entitlement to a higher rating arose 
during that time.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2) (proper effective date for increased rating 
claims is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, 
if a claim is received within one year from such date; 
otherwise, the effective date is the date of receipt of 
claim for increased rating).  In making this increased 
rating determination, the Board has considered all of the 
evidence of record, regardless when it was received, and has 
not limited the evidence considered to a one year period 
prior to receipt of claim for increased rating.  See Hazan 
v. Gober, 10 Vet. App. 511, 521 (1997).
  
Under Diagnostic Code 7101, a 10 percent rating is warranted 
for hypertensive vascular  disease (hypertension and 
isolated systolic hypertension) where diastolic pressure is 
predominantly 100 or more, or systolic pressure is 
predominantly 160 or more, or where the an individual has a 
history of diastolic pressure  predominantly 100 or more and 
requires continuous medication for control.  A 20 percent 
rating requires diastolic pressure  predominantly 110 or 
more, or systolic pressure predominantly  200 or more.  A 
rating of 40 percent requires diastolic pressure 
predominantly 120mm or more.  A rating of 60 percent 
requires diastolic blood pressure predominantly 130mm or 
more.  According to note 1 hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  38 C.F.R. § 4.104. 

After a careful review of all the evidence of record, the 
Board finds that, for the entire period of increased rating 
claim from November 13, 2003 (one year prior to receipt of 
increased rating claim), the Veteran's hypertension is shown 
to more closely approximate that of a history of elevated 
diastolic blood pressure of predominately 100 or more with 
the use of continuous medication for control, as required 
for a 10 percent disability rating under Diagnostic Code 
7101.  The evidence in this case shows that the Veteran has 
been treated with medication for hypertension even prior to 
the current increased rating period on appeal.  His VA 
treatment records dated from 2003 to 2005 show that the 
Veteran is on the medication Atenolol.  With regard to 
requirement for a history of elevated diastolic blood 
pressure of predominately 100 or more, the history reflects 
that diastolic blood pressure was over 100 on multiple 
occasions in the past.  Even during the Veteran's last year 
of service in 1991, the diastolic blood pressure readings 
included readings of 94, 98, and 100.  The evidence also 
includes a medical opinion that it was at least as likely as 
not that the blood pressure would be elevated if the Veteran 
were not taking the Atenolol.  The Veteran did switch off 
Atenolol to hctz for his erectile dysfunction, but the 
August 2005 and September 2005 VA treatment notes stated 
that he was back on Atenolol.  

In addition, the Veteran was afforded a VA examination in 
March 2005 and it was noted that his hypertension was stable 
since onset and that he was on 25 milligrams of Atenolol 
daily.  The VA examiner administered three blood pressure 
readings and the readings were 156/100, 156/80, and 152/100.  
The Veteran was diagnosed with essential hypertension with 
no significant effects on his general occupation or 
activities of daily living.  

Resolving reasonable doubt in the Veteran's favor, the 
criteria for the assignment of an increased rating of 10 
percent for the service-connected hypertension are met 
beginning on November 13, 2003, a period one year prior to 
receipt of the claim for increased rating on November 12, 
2004.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  As 
indicated in Hazan, 10 Vet. App. at 522, in this case, the 
Board has determined that the language "within one year from 
such a date" in 38 U.S.C.A. § 5110(b)(2) and similar 
regulatory language in 38 C.F.R. § 3.400(o)(2) do not 
preclude the assignment of a 10 percent increased rating 
earlier than the date of receipt of increased rating claim. 
In reaching the conclusion that the evidence of record in 
this case shows that the "earliest" date of factually 
ascertainable increase included the entire one year period 
prior to the date of receipt of the claim for increased 
rating, rather than reading the statutory and regulatory 
requirements as invoking a closed one year period based upon 
when the evidence first showed that entitlement arose, the 
Board has applied the rule of resolving such interpretive 
doubt in the veteran's favor.  See Brown v. Gardner, 513 
U.S. 115, 118, 115 S.Ct. 552, 555, 130 L.Ed.2d 462 (1994) 
("interpretive doubt is to be resolved in the veteran's 
favor"), as quoted in Hazan at 521.

The Board also finds that, at no time during the pendency of 
the increased rating appeal has the Veteran's hypertension 
been manifested by diastolic pressure that more nearly 
approximates predominantly 110 or more, or systolic pressure 
predominantly 200 or more, as required for a 20 percent 
rating under  Diagnostic Code 7101.  For this reason, the 
Board also finds that a rating in excess of 10 percent for 
hypertension is not warranted for any period of increased 
rating claim.  38 C.F.R. § 4.104.

Extraschedular Consideration

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with 
the Veteran's average earning impairment due to the service-
connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  The criteria for extraschedular evaluation are that 
there is a marked interference with employment, or frequent 
periods of hospitalization, rendering impractical the 
application of the regular rating schedule.  38 C.F.R. § 
3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  The 
evidence of record does not show, and the Veteran has not 
alleged, that the criteria for extraschedular rating apply 
to his service-connected hypertension. 


ORDER

For the period from November 13, 2003, a rating of 10 
percent for hypertension is granted.   


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


